                                                                                                                         OGLETREE, DEAKINS, NASH,
                                                                                                                         SMOAK & STEWART, P.C.
                                                                                                                         Attorneys at Law
                                                                                                                         SunTrust Plaza
                                                                                                                         401 Commerce Street, Suite 1200
                                                                                                                         Nashville, TN 37219-2446
                                                                                                                         Telephone: 615-254-1900
                                                                                                                         Facsimile: 615-254-1908
                                                                                                                         www.ogletree.com

            Jennifer S. Rusie
            615-687-2223
            jennifer.rusie@ogletree.com

                                                                                May 7, 2021

            VIA ECF
            The Honorable Andrew L. Carter, Jr.
            United States District Court                                                                                                      5/10/2021
            Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square
            New York, NY 10007
            RE:        Christian Sanchez v. inMusic Brands, Inc.
                       Docket No.: 11:20-cv-10150-ALC-DCF

            Dear Judge Carter:

                    We represent defendant inMusic Brands, Inc., (“Defendant”) in the above-referenced action.
            On April 6, 2021, the parties filed a notice of settlement (Doc. 13) informing the Court that they have
            agreed to settle this matter. The Court gave the parties thirty (30) days, until May 7, 2021, to file a
            stipulation of settlement or restore this action to the Court’s calendar.

                    Defendant’s Counsel respectfully request that the Court allow the parties an additional thirty
            (30) days, up and until June 7, 2021, to finalize the written settlement agreement. The parties are in
            the process of exchanging draft agreements but need additional time to finalize, execute, and satisfy
            any contingencies. This is the first request for an extension. Plaintiff’s Counsel consents to this
            request.

                        Thank you in advance for your consideration.

                                                                                Respectfully submitted,

                                                                                OGLETREE, DEAKINS, NASH,
                                                                                SMOAK & STEWART, P.C.

                                                                                By:             /s/ Jennifer S. Rusie
                                                                                                    Jennifer S. Rusie
            cc:         All counsel of record (by ECF)

                          Dated: 5/10/2021

Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
